PER CURIAM.
Given the record demonstrating that the circuit court, sitting in its appellate capacity, afforded procedural due process and applied the correct law, we conclude that the petitioner has failed to satisfy its burden for certiorari relief. See City of Deerfield Beach v. Vaillant, 419 So.2d 624, 626 (Fla.1982); Dep’t of Highway Safety & Motor Vehicles v. Trimble, 821 So.2d 1084, 1086-87 (Fla. 1st DCA 2002) (holding that in certiorari proceeding to review driver’s license suspension, circuit court did not impermissibly re-weigh evidence in concluding that competent, substantial evidence did not support hearing officer’s finding, where evidence gave equal support to inconsistent inferences and could not be deemed sufficiently reliable that a reasonable mind would accept it as adequate). The petition for writ of certiorari is DENIED on the merits.
BENTON, BROWNING and POLSTON, JJ., concur.